DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 must end in a period (“.”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0214680 A1 to Marion (hereinafter “Marion”) in view of US 2004/0244224 A1 to Yoon (hereinafter “Yoon”). 
	For claim 1, Marion discloses an insole (10,28) comprising: 
a decorative cover (cover 10, also see abstract and paras 0013-0014); 
an ergonomic shoe insert (28, also see fig. 2, abstract, and para 0013) and the ergonomic shoe insert being enclosed by the decorative cover (fig. 2).
Marion does not disclose the insole is an odor-eliminating insole comprising: a quantity of odor-eliminating material; a quantity of desiccant; and the quantity of odor-eliminating material and the quantity of desiccant being integrated throughout the ergonomic shoe insert. 
	However, attention is directed to Yoon teaching an analogous insole covered by layered material (paras 0013, and 0050 of Yoon). Specifically, Yoon teaches an insole comprising antibacterial and odor eliminating materials including charcoal (abstract and 7 para 0013 of Yoon) and method of integrating said materials (see fig. 1 of Yoon and associated description). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insole of Marion would be modified to comprise a quantity of odor-eliminating material; a quantity of desiccant; and the quantity of odor-eliminating material and the quantity of desiccant being integrated throughout the ergonomic shoe insert, as taught by Yoon, for purposes of preventing the generation of bad odors and bacteria in the insole (see paras 0009-0010 of Yoon). 

For claim 4, the modified Marion teaches  the odor-eliminating insole as claimed in claim 1 comprising: the decorative cover comprising a cover body (sheets 12 and 14), a cover opening (18), and a cover fastener (paras 0115-0016 and 0022); the cover fastener comprising a first interlocking piece and a second interlocking piece (first and second sides of a zipper, snaps, buckles rivets and or buttons para 0022); the cover opening traversing into the cover body (fig. 1); the cover opening delineating a first opening edge of the decorative cover (edge of sheet 12) and a second opening edge of the decorative cover (edge of sheet 14); the first interlocking piece being connected along the first opening edge; the second interlocking piece being connected along the second opening edge; and the first interlocking piece being releasably engaged to the second interlocking piece (zipper, snaps, buckles rivets and or buttons attached to sheets at opening 18). 

	For claim 5, the modified Marion teaches the odor-eliminating insole as claimed in claim 1, wherein the quantity of odor-eliminating material is charcoal (see discussion for claim 1). 

For claim 6, the modified Marion teaches the odor-eliminating insole as claimed in claim 1, wherein the quantity of desiccant is charcoal (see discussion for claim 1). 

For claim 8, the modified Marion teaches the odor-eliminating insole as claimed in claim 1, wherein the decorative cover is made of a fabric material (paras 0013-0014 of Marion). 

Claims 2, 3, 9-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marion in view of Yoon, and in further view of US 2,404,731 to Johnson (hereinafter “Johnson”).
	For Claim 2, Marion does not specifically disclose the odor-eliminating insole as claimed in claim 1 comprising: a shoe-fastening mechanism; the ergonomic shoe insert comprising a top face and a bottom face; and the shoe-fastening mechanism being externally connected to the decorative cover, adjacent to the bottom face.
	However, attention is directed to Johnson teaching an analogous insole A comprising a longitudinal adhesive strip 27 applied along the bottom of the insole A (col. 3, lines 24-55 of Johnson). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Marion would be modified for the insole to comprise a shoe-fastening mechanism; the ergonomic shoe insert comprising a top face and a bottom face; and the shoe-fastening mechanism being externally connected to the decorative cover, adjacent to the bottom face for purposes of holding the insole in proper position in the shoe, as taught by Johnson.	

For claim 3, the modified Marion teaches the odor-eliminating insole as claimed in claim 2, wherein the shoe-fastening mechanism is at least one adhesive strip (see discussion for claim 2). 

For claim 9, Marion discloses an insole (10,28) comprising: 
an ergonomic shoe insert (28, also see fig. 2, abstract, and para 0013); a decorative cover (cover 10, also see abstract and paras 0013-0014); and the ergonomic shoe insert being enclosed by the decorative cover (fig. 2). 
Marion does not specifically disclose: an odor-eliminating insole comprising: a quantity of odor-eliminating material;  a quantity of desiccant; and the quantity of odor-eliminating material and the quantity of desiccant being integrated throughout the ergonomic shoe insert. 
However, attention is directed to Yoon teaching an analogous insole covered by layered material (paras 0013, and 0050 of Yoon). Specifically, Yoon teaches an insole comprising antibacterial and odor eliminating materials including charcoal (abstract and 7 para 0013 of Yoon) and method of integrating said materials (see fig. 1 of Yoon and associated description). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insole of Marion would be modified to comprise a quantity of odor-eliminating material; a quantity of desiccant; and the quantity of odor-eliminating material and the quantity of desiccant being integrated throughout the ergonomic shoe insert, as taught by Yoon, for purposes of preventing the generation of bad odors and bacteria (see paras 0009-0010 of Yoon). 
Marion does not specifically disclose a shoe-fastening mechanism; the ergonomic shoe insert comprising a top face and a bottom face; and the shoe-fastening mechanism being externally connected to the decorative cover, adjacent to the bottom face.
	However, attention is directed to Johnson teaching an analogous insole A comprising a longitudinal adhesive strip 27 applied along the bottom of the insole A (col. 3, lines 24-55 of Johnson). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Marion would be modified wherein the underside of the insole would comprise a shoe-fastening mechanism; the ergonomic shoe insert comprising a top face and a bottom face; and the shoe-fastening mechanism being externally connected to the decorative cover, adjacent to the bottom face for purposes of holding the insole in proper position in the shoe, as taught by Johnson. 

	For claim 10, the modified Marion teaches the odor-eliminating insole as claimed in claim 9, wherein the shoe-fastening 30 mechanism is at least one adhesive strip (see discussion for claim 9 above). 

	For claim 11, the modified Marion teaches the odor-eliminating insole as claimed in claim 9 comprising: 
the decorative cover comprising a cover body (sheets 12 and 14), a cover opening (18), and a cover fastener (paras 00115-0016 and 0022); the cover fastener comprising a first interlocking piece and a second interlocking piece (sides of a zipper, snaps, buckles rivets and or buttons para 0022);
the cover opening traversing into the cover body (fig. 1); 
the cover opening delineating a first opening edge of the decorative cover (edge of sheet 12) and a second opening edge of the decorative cover (edge of sheet 14); the first interlocking piece being connected along the first opening edge; the second interlocking piece being connected along the second opening edge; the first interlocking piece being releasably engaged to the second interlocking piece (zipper, snaps, buckles rivets and or buttons attached to sheets at opening 18). 

	For claim 12, the modified Marion teaches the odor-eliminating insole as claimed in claim 9, wherein the quantity of odor-eliminating material is charcoal (see discussion for claim 9). 

	For claim 13, the modified Marion teaches the odor-eliminating insole as claimed in claim 9, wherein the quantity of desiccant is charcoal (see discussion for claim 9). 

For claim 15, the modified Marion teaches the odor-eliminating insole as claimed in claim 9, wherein the decorative cover is made of a fabric material (paras 0013-0014). 

For claim 16, Marion discloses an insole (10, 28) comprising: 
an ergonomic shoe insert (28, also see fig. 2, abstract, and para 0013); 
a decorative cover (cover 10, also see abstract and paras 0013-0014);  
the ergonomic shoe insert comprising a top face and a bottom face (top and bottom surface of 28);
the decorative cover comprising a cover body (sheets 12 and 14), a cover opening (18), and a cover fastener (paras 0115-0016 and 0022); 
the cover fastener comprising a first interlocking piece and a second interlocking piece (first and second sides of a zipper, snaps, buckles rivets and or buttons para 0022); 
the ergonomic shoe insert being enclosed by the decorative cover (fig. 2); 
the cover opening traversing into the cover body (fig. 1); 
the cover opening delineating a first opening edge of the decorative cover (edge of sheet 12) and a second opening edge of the decorative cover (edge of sheet 14); 
the first interlocking piece being connected along the first opening edge; the second interlocking piece being connected along the second opening edge; the first interlocking piece being releasably engaged to the second interlocking piece (first and second sides of a zipper, snaps, buckles rivets and or buttons along the edges of sheets 12 and 14 are inherently releasable) (also see para 0022). 
	Marion does not specifically disclose a shoe-fastening mechanism, the shoe-fastening mechanism being externally connected to the decorative cover, adjacent to the bottom face. 
However, attention is directed to Johnson teaching an analogous insole A comprising a longitudinal adhesive strip 27 applied along the bottom of the insole A (col. 3, lines 24-55 of Johnson). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Marion would be modified wherein the underside of the insole would comprise a shoe-fastening mechanism; the ergonomic shoe insert comprising a top face and a bottom face; and the shoe-fastening mechanism being externally connected to the decorative cover, adjacent to the bottom face for purposes of holding the insole in proper position in the shoe, as taught by Johnson. 
Marion, as modified, does not disclose the insole is an odor-eliminating insole comprising: a quantity of odor-eliminating material; a quantity of desiccant; and the quantity of odor-eliminating material and the quantity of desiccant being integrated throughout the ergonomic shoe insert; the quantity of odor-eliminating material is charcoal; wherein the quantity of desiccant is charcoal.
However, attention is directed to Yoon teaching an analogous insole covered by layered material (paras 0013, and 0050 of Yoon). Specifically, Yoon teaches an insole comprising antibacterial and odor eliminating materials including charcoal (abstract and 7 para 0013 of Yoon) and method of integrating said materials (see fig. 1 of Yoon and associated description). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insole of Marion would be modified to comprise a quantity of odor-eliminating material; a quantity of desiccant; and the quantity of odor-eliminating material and the quantity of desiccant being integrated throughout the ergonomic shoe insert, as taught by Yoon, for purposes of preventing the generation of bad odors and bacteria (see paras 0009-0010 of Yoon).

	For claim 17, the modified Marion teaches the odor-eliminating insole as claimed in claim 16, wherein the shoe-fastening mechanism is at least one adhesive strip (see discussion for claim 16). 
	
	For claim 19, the modified Marion teaches the odor-eliminating insole as claimed in claim 16, wherein the decorative cover is made of a fabric material (paras 0013-0014 of Marion). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marion in view of Yoon, and in further view of  US 5,216,825 A to Brum (hereinafter “Brum”). 
For claim 7, Marion does not specifically disclose the odor-eliminating insole as claimed in claim 1, wherein the ergonomic shoe insert is made of a foam material.
However, attention is directed to Brum teaching an analogous odor absorbing inner sole (col. 2, line 65 to col. 3, line 20). Specifically, Brum teaches the inner sole comprises polyethylene foam with activated carbon (col. 4, line 31 to col. 5, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insert of Marion would be modified to comprises a foam material, as taught by Brum, for purposes of providing the wearer comfort and energy absorbing when wearing the shoe. 

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marion in view of Yoon, Johnson and in further view of Brum. 
	For claim 14, the modified Marion does not specifically disclose the odor-eliminating insole as claimed in claim 9, wherein the ergonomic shoe insert is made of a foam material.
However, attention is directed to Brum teaching an analogous odor absorbing inner sole (col. 2, line 65 to col. 3, line 20). Specifically, Brum teaches the inner sole comprises polyethylene foam with activated carbon (col. 4, line 31 to col. 5, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insert of Marion would be modified to comprises a foam material, as taught by Brum, for purposes of providing the wearer comfort and energy absorbing when wearing the shoe. 

	For claim 18, the modified Marion does not specifically disclose the odor-eliminating insole as claimed in claim 16, wherein the ergonomic shoe insert is made of a foam material.
However, attention is directed to Brum teaching an analogous odor absorbing inner sole (col. 2, line 65 to col. 3, line 20). Specifically, Brum teaches the inner sole comprises polyethylene foam with activated carbon (col. 4, line 31 to col. 5, line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the insert of Marion would be modified to comprises a foam material, as taught by Brum, for purposes of providing the wearer comfort and energy absorbing when wearing the shoe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732